Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered. Claims   1-21 are allowed.  
Response to Arguments
Applicant’s arguments, see remarks, filed on 02/17/2021 with respect to 35 USC 103 type rejections of claims 1-4, 6-11, 13-18 and 20-21 have been fully considered and found persuasive. Previous 35 USC 103 type rejections of claims 1-4, 6-11, 13-18 and 20-21 have been withdrawn. Applicant’s arguments, see remarks, filed on 02/17/2021 with respect to 35 USC 103 type rejections of claims 5, 12 and 19 have been fully considered and found persuasive. Previous 35 USC 103 type rejections of claims 5, 12 and 19 have been withdrawn. 
                                Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 
           Taken individually or in combination, cited prior arts do not anticipate nor fairly and reasonably teach a method/ product/ system comprising besides other limitations: 
                                                      Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494